Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 06/30/2015 based on 62/186822 is acknowledged.

Double Patenting:

US 10,542,805

1.  A piece of luggage comprising: a front shell;  
a rear shell; 
a frame assembly including a front frame sub-assembly configured to be secured to the front shell and a rear frame sub-assembly 



configured to be secured to the rear shell, each of the front frame sub-assembly and the rear frame sub-assembly including a plurality 
at least one hinge that joins the front shell to the rear shell, wherein the plurality of corner members includes at least one front corner member 




and at least one rear corner member, wherein the plurality of corner members further includes at least one front internal corner member and at least one rear internal corner member, 
wherein each front corner member includes a projection (22) configured to extend through an opening in a respective front joint member /17/ connected to one of the frame 

wherein each rear corner member includes a projection configured to extend through an opening in a respective rear joint member connected to one of the frame members of the rear frame sub-assembly, and each rear internal corner member has an opening configured to receive a fastener so that the respective fastener extends through the opening of the rear internal corner member and into the projection of the rear corner member.



1. A piece of luggage comprising: a front shell; 

a rear shell; 
a frame assembly including a front frame sub-assembly configured to be secured to the front shell and a rear frame sub-assembly 



configured to be secured to the rear shell, each of the front frame sub-assembly and the rear frame sub-assembly including a plurality of 
at least one hinge that joins the front shell to the rear shells wherein the plurality of corner members includes at least one first front corner member, 

wherein the plurality of corner members further includes at least one second front corner member, and 





wherein each first front corner member includes a projection configured to extend through an opening in a respective front joint member connected to one of the frame 




Claims 1-5, 8, 10-20, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,542,805. Although the US 10,542,805 teach all limitations of the present application and have additional structures for the rear corner.  It would have been obvious to one of ordinary skill in the art to provide eliminate these structures and/or functions from the claims the US ‘805 when they are not desired.  Also, it would have been obvious to one of ordinary skill in the art to provide the same structure in different recitations since these recitations are not structurally of functionally different from each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733